Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 03/24/2021 canceling all claims drawn to the elected invention presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The claims are not readable on the elected invention because the limitation “wherein the recessed region extends completely through both the top semiconductor layer and the intermediate buried oxide layer, and below the topmost surface of the supporting semiconductor substrate, the recessed region exposes a first vertical sidewall of the substrate, a second vertical sidewall of the substrate, and a horizontal surface of the supporting semiconductor substrate that is below the topmost surface of the supporting semiconductor substrate; forming a seed layer within the recessed region and directly on the horizontal surface of the supporting semiconductor substrate and contacting first and second vertical sidewalls of the supporting semiconductor substrate, wherein the seed layer extends continuously from the first vertical sidewall to the second vertical sidewall of the supporting semiconductor substrate” of claim 1 and the limitation “wherein the recessed region extends completely through both the top semiconductor layer and the intermediate buried oxide layer, and below the topmost surface of the supporting semiconductor substrate, the recessed region exposes a first vertical sidewall of the substrate, a second vertical sidewall of the substrate, and a horizontal surface of the supporting semiconductor substrate that is below the topmost surface of the supporting semiconductor substrate; forming a seed layer within the recessed region and directly on the 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/29/2021